Citation Nr: 0017971	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether a claim of entitlement to service connection for 
tinnitus on a direct basis or as secondary to hearing loss is 
well grounded, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



INTRODUCTION

The veteran had active military service from March 1952 to 
April 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and May 1998 rating 
decisions of the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
1994, the RO denied service connection for bilateral hearing 
loss.  In May 1998, the RO found that a claim for service 
connection for tinnitus on a direct and secondary basis was 
not well grounded.

The claim was previously before the Board in April 1998, when 
it was remanded for a VA medical opinion.  The requested 
development has been accomplished to the extent necessary.

In May 2000, additional relevant evidence was submitted to 
the RO, subsequent to the issuance of the most recent March 
2000 supplemental statement of the case addressing the issues 
on appeal.  As the veteran has waived RO consideration of the 
evidence, a remand to the RO is not warranted for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.37 (1999).

The issue of service connection for tinnitus on a direct 
basis and as secondary to hearing loss on the merits is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss is plausible and sufficient evidence necessary 
for an equitable disposition of the claim has been obtained.

2.  The veteran is currently diagnosed as having bilateral 
hearing loss that has been attributed to acoustic trauma 
during active service.

3.  The claim for service connection for tinnitus on both a 
direct and secondary basis is plausible.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (1999).

2.  The claim of entitlement to service connection for 
tinnitus on both a direct and secondary basis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran contends that he has a bilateral hearing loss and 
tinnitus as a result of noise exposure, i.e., from gunfire 
and artillery, in service.  In the alternative, he maintains 
that his tinnitus is related to service-connected hearing 
loss.

Service medical records reflect that in March 1955, on 
examination for separation, the veteran was diagnosed as 
having deafness, both ears, due to an abnormal audiometric 
test.  He reported that in Korea he was with a heavy weapons 
battalion for 14 months and after that he noticed a gradual 
loss of hearing in both ears.  The veteran was held over for 
further audiometric testing, which revealed that his hearing 
was within normal limits.  Consequently, the initial 
diagnosis was changed by reason of error and the veteran was 
discharged with no hearing loss.

On VA audiological evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
75
75
LEFT
10
20
55
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  

On VA examination in January 1996, the veteran was diagnosed 
as having bilateral sensorineural hearing loss.  He reported 
significant noise exposure in service and that over the years 
he had a decrease in hearing.  The examiner stated that the 
veteran's hearing loss was at least partially caused by noise 
exposure.

The veteran was re-examined by VA in February 1996.  The 
previous examiner reviewed the service medical records and 
stated that the veteran's sensorineural hearing loss 
developed subsequent to service and that it was "compatible 
with noise exposure."

In May 1998, the same VA examiner stated that the veteran had 
bilateral sensorineural hearing loss and that he gave a 
history of noise exposure in the military which certainly 
could be an etiology for this.  The examiner again noted that 
the hearing loss occurred after March 1955 based upon 
findings in the service medical records.  The examiner stated 
that "most likely" there was an element of noise damage 
causing the hearing loss.  

On VA audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
80
80
LEFT
15
20
65
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 in the left ear.  The 
examiner noted that tinnitus was mostly in the right ear and 
was just noticed in the early 1990s.  

On VA audiological evaluation in November 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
75
70
LEFT
10
20
65
75
70

The examiner reviewed the claims file and took a detailed 
history of the veteran's noise exposure.  It was noted that 
significant noise exposure without hearing protection was 
encountered during active service.  After service, the 
veteran worked in the construction trade with heavy equipment 
with no hearing protection for 10 years and then was a diesel 
truck driver for over 30 years.  The examiner stated that 
given the veteran's "nonmilitary noise history and the 
discharge audiogram showing hearing sensitivity to be WNL 
bilaterally, it is not possible to say that the current 
hearing loss is related to noise exposure in the service 
rather than to intervening causes (i.e., nonmilitary noise 
exposure, aging)."

In an April 2000 written statement, the veteran's wife 
reported that in letters to her during service the veteran 
reported that he was frequently in heavy combat.  After his 
return from Korea, she stated that he often did not hear her 
when she spoke in a normal tone, and that his hearing 
worsened over the years.  She further stated that for the 
past few years he had complained of a frequent buzzing sound 
in his head.  

In May 2000, the veteran provided a written statement from a 
VA examiner concerning the etiology of tinnitus.  On review 
of the document, it appears that the opinion was given in 
conjunction with another veteran's claim.  The examiner 
stated that scientific evidence suggests that permanent, 
noise-induced tinnitus may appear much later after noise 
exposure and that the incidence of tinnitus was effected by 
the type of noise exposure, with a higher incidence following 
impulse noise such as weapons fire.  The examiner further 
reported that tinnitus was as likely as not related to 
hearing loss.


II.  Legal analysis

A.  General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 


B.  Bilateral hearing loss

The Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Based upon the audiological findings on VA examinations in 
1994 and 1999, the veteran is shown to have current bilateral 
hearing loss by VA standards.  See 38 C.F.R. § 3.385 (1999).  
The Board also finds his account of exposure to in-service 
noise to be credible and consistent with the conditions of 
his service, and it is documented in the service medical 
records that he was with a heavy weapons battalion for 14 
months.  In addition, the record reflects competent medical 
evidence, i.e., the 1996/1998 VA examiner's medical opinion, 
of a relationship between the veteran's current hearing loss 
disability and his in-service noise exposure, as reported by 
the veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  The Board finds the November 1999 VA 
examiner's opinion to be inconclusive, as the examiner stated 
only that "it is not possible to say that the current 
hearing loss is related to noise exposure in the service 
rather than to intervening causes."  It appears that the 
examiner was stating that she could not provide a conclusive 
opinion either in favor or against the veteran's claim.  
 
The Board is cognizant that the veteran worked in 
construction and as a truck driver for many years following 
his separation from active service, circumstances which may 
be been conducive to noise exposure.  However, weighing the 
evidence both against the veteran's claim and favoring his 
claim, the Board finds that the evidence is, at the very 
least, in equipoise.  Accordingly, the veteran is entitled to 
the application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred bilateral 
hearing loss as a result of his active service.  


C.  Tinnitus

The veteran was diagnosed as having tinnitus on VA 
examination in March 1999.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

The veteran's service records disclose that he was exposed to 
noise.  He was with a heavy weapons battalion for 14 months.  
He has given a history of noise exposure from weapons 
throughout his military career.  Therefore, the Board finds 
that there is sufficient lay evidence of incurrence of an 
injury during service, and the second element of a well-
grounded claim has been satisfied.  

In addition, the record reflects competent medical evidence 
of a relationship between the veteran's current tinnitus and 
his in-service noise exposure and/or service-connected 
hearing loss.  A VA examiner stated in March 2000 that 
scientific evidence suggests that tinnitus may appear after 
noise exposure, including weapons fire.  Accordingly, the 
veteran has satisfied the third element of a well-grounded 
claim for service connection on a direct basis.  The claim is 
also well grounded on a secondary basis, as the examiner 
stated that tinnitus was as likely as not related to hearing 
loss.  Assuming the credibility of this evidence, this claim 
must be said to be plausible, and therefore well grounded.  
Additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

The claim of entitlement to service connection for tinnitus 
on a direct basis and as secondary to service-connected 
hearing loss is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Entitlement to service connection for tinnitus on a direct 
basis 
or as secondary to hearing loss

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  As noted above, a VA 
examiner in March 2000 stated that scientific evidence 
suggests that tinnitus may appear after noise exposure, 
including weapons fire, and that tinnitus was as likely as 
not related to hearing loss.  However, this opinion was 
provided in conjunction with another veteran's claim.  
Accordingly, on remand an appropriate VA examiner should 
review the veteran's claim folder and provide an opinion as 
to the etiology of his tinnitus.  See Horowitz v. Brown, 5 
Vet. App. 217 (1993) (where there is a reasonable possibility 
that a current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Arrange for an appropriate VA examiner to 
review the veteran's claim file and render an 
opinion as to the etiology of his tinnitus.  
Specifically, the examiner should state 
whether it is at least as likely as not that 
the veteran's current tinnitus is related to 
noise exposure in service or was caused or 
aggravated by service-connected hearing loss.  

The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be accomplished 
prior to completion of the examination 
report.

2.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

3.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpos of this REMAND 
is to obtain additional information.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



